Exhibit 10-01




Agreement Between




Legacy Wine & Spirits International Ltd, a Nevada Corporation

with offices located at 385 52 Ave,

Pointe-Calumet, Quebec




“LI”

And




Legacy Wine & Spirits Merchants Ltd, a BVI Corporation

with offices located at Shop 7 G/F 38-48 Wharf Road,

North Point, Hong Kong




“LM”




LI will issue to LM 1,000,000 shares of LI’ s Company stock, under Rule 144, in
consideration of LM’s vend-in of a general license to import, bottle, blend,
manufacture and distribute wine and spirits ending in December 2021 (as detailed
in the Joint Venture Agreement with Beijing Nine Dragons Winery Development Co.
Ltd.)




LI represents that it is a publicly traded US listed and reporting Company  with
the funding ability and marketing expertise to take advantage of a general
license to import, , blend, manufacture and distribute wine and spirits in
China.




LI agrees to finance at least 2 corporately owned wine and spirits retail stores
to be located in Beijing, China.  These stores are to be named Legacy Wine &
Spirits.




LI has the right to finance and ‘ First Right of Refusal’ (as detailed in Joint
Venture Agreement) the capital costs of setting up the manufacturing facility so
that bottling, blending and manufacturing of various wine and spirits products
can be implemented after a reasonable period of marketing its imported products
to the satisfaction of both LI and LM.



LM represents that it has the ability to source and import wine and spirits
through its agreement with Crown Star Holdings Inc, a company with offices in
Vancouver and Hong Kong, (as detailed in Crown Star Distributor Agreement).  LI
reserves the right to deal with other sourcing companies as well.




LM will be responsible for the main sourcing of products (wine and Spirits) for
import into China.




LM represents that it has a general license to import, bottle, blend,
manufacture and distribute wine and spirits in China through its agreement with
Nine Dragons Winery Development Co. Ltd, a company based in Beijing.




LM will be responsible for the operations of the Wine and Spirits stores and
it’s distribution network.




LM will be responsible for increasing the distribution network for the Legacy
product line.




LM and LI will be jointly responsible for the franchising of its wine and
spirits stores and distribution network.







/s/: R. Klein_________________________________

Legacy Wine & Spirits International Ltd        Dated this 5th day of May, 2008







/s/: M. Liu___________________________________

Legacy Wine & Spirits Merchants Ltd            Dated this 5th day of May, 2008


